J-S13044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                       v.


ANTHONY H. PAGE
                               Appellant                    No. 2356 EDA 2016


                   Appeal from the PCRA Order June 23, 2016
              in the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP-46-CR-0021037-1986

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                                  FILED APRIL 18, 2017

        Appellant, Anthony H. Page, appeals pro se from the order of the

Montgomery County Court of Common Pleas dismissing his fourth petition

filed under the Post Conviction Relief Act1 (“PCRA”) as untimely. Appellant

claims that his petition was timely filed in light of Montgomery v.

Louisiana, 136 S. Ct. 718 (2016), and Miller v. Alabama, 132 S. Ct. 2455

(2012). We affirm.

        A   detailed   recitation   of   the   factual   and    procedural   history   is

unnecessary to this appeal. It suffices to note that on October 15, 1986, a

jury found Appellant guilty of, inter alia, second degree murder for acts he




*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S13044-17


committed when he was twenty years old.2 Appellant was sentenced to life

imprisonment on August 26, 1987.

        Appellant previously filed two PCRA petitions, without relief being

granted.    Appellant filed a third PCRA petition seeking relief under Miller,

which was dismissed.     Appellant did not appeal from the dismissal of his

third petition.

        On October 24, 2013, Appellant filed a petition for writ of habeas

corpus challenging his detention without a sentencing order. The trial court

denied relief on that petition, and this Court affirmed. Commonwealth v.

Page, 873 EDA 2014 (Pa. Super. Aug. 13, 2014).

        On May 26, 2016, the PCRA court received Appellant’s “motion for

reconsideration of previously filed PCRA petition,” which gives rise to this

appeal.3 Appellant sought relief in light of Montgomery, which the United

States Supreme Court decided on January 25, 2016, and claimed he filed his

motion within sixty days of that decision.         The PCRA court regarded

Appellant’s motion as his fourth PCRA petition and issued a Pa.R.Crim.P. 907

notice of its intent to dismiss the petition without a hearing.     The court

dismissed the petition on June 23, 2016.




2
  Appellant’s birthday is listed as June 28, 1965. The relevant events took
place in February of 1986.
3
    Appellant’s motion was dated March 20, 2016.



                                     -2-
J-S13044-17


      Appellant timely appealed. The PCRA court did not order the filing of a

Pa.R.A.P. 1925(b) statement, but filed an opinion in which it found that

Miller did not entitle Appellant to resentencing due his age at the time of

the offense. PCRA Ct. Op., 11/7/16, at 2. The court further opined that it

was irrelevant whether Appellant filed the instant petition within sixty days

of Montgomery. Id.

      Appellant presents the following question for review: “Did the [PCRA]

court error in finding a PCRA exception inapplicable?” Appellant’s Brief at 2.

Appellant specifically contends that Miller and Montgomery provide him

relief from the PCRA time bar under 42 Pa.C.S. § 9545(b)(1)(iii). Id. at 8.

No relief is due.

      “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the evidence of record and free of legal error.”      Commonwealth v.

Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en banc) (citation omitted).

      As our Supreme Court has explained:

         the PCRA timeliness requirements are jurisdictional in
         nature and, accordingly, a PCRA court is precluded from
         considering untimely PCRA petitions. We have also held
         that even where the PCRA court does not address the
         applicability of the PCRA timing mandate, th[e] Court will
         consider the issue sua sponte, as it is a threshold question
         implicating our subject matter jurisdiction and ability to
         grant the requested relief.

Commonwealth v. Whitney, 817 A.2d 473, 477-78 (Pa. 2003) (citations

omitted).


                                    -3-
J-S13044-17


      A PCRA petition “must normally be filed within one year of the date the

judgment becomes final . . . unless one of the exceptions in § 9545(b)(1)(i)-

(iii) applies and the petition is filed within 60 days of the date the claim

could have been presented.”         Commonwealth v. Copenhefer, 941 A.2d
646, 648 (Pa. 2007) (some citations and footnote omitted).          The three

exceptions to the general one-year time limitation are:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Here, Appellant does not dispute that the instant petition was untimely

on its face. See Appellant’s Brief at 6. Following our review, we agree with

the PCRA court that Miller and Montgomery do not afford Appellant relief

from the PCRA time bar because Appellant was not a juvenile when he

committed the offenses.    See Commonwealth v. Furgess, 149 A.3d 90,

94 (Pa. Super. 2016) (noting “petitioners who were older than 18 at the

time they committed murder are not within the ambit of the Miller decision



                                       -4-
J-S13044-17


and therefore may not rely on that decision to bring themselves within the

time-bar exception in Section 9545(b)(1)(iii)”). Under these circumstances,

we also agree that it is unnecessary to determine whether Appellant filed the

instant petition within sixty days of Montgomery.       Thus, we affirm the

PCRA court’s dismissal of Appellant’s fourth PCRA petition. See Wilson, 824
A.2d at 333.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/18/2017




                                    -5-